Exhibit 10.4

*THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24B-2 OF THE SECURITIES AND EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
BY “[REDACTED]”.

Execution Version

Crude Oil Purchase Agreement

This CRUDE OIL PURCHASE AGREEMENT (the “Agreement”) by and between Approach
Operating, LLC and Approach Oil & Gas Inc. (each individually herein called
“Approach”), and Wildcat Permian Services LLC (“Wildcat”) covering the sale and
delivery by Approach and the purchase and receipt by Wildcat of the hereinafter
specified oil is entered into in accordance with the following terms and
conditions.

 

1. TERM:      1.1 Except as otherwise provided in this Agreement, this Agreement
shall be in effect for a period of time (“Term”) commencing September 12, 2012
(“Effective Date”), and continuing in effect, as to each of the Dedicated
Interests (defined below), until (i) the termination, cancellation or expiration
of the oil, gas and mineral lease, participating mineral interest or agreement
from which such Dedicated Interest is derived, or (ii) the expiration of a
period of ten (10) years from the Effective Date, whichever occurs
first. [REDACTED]*.      1.2 Wildcat shall not amend, modify, supplement, waive
or release any of the terms or provisions of any mutually satisfactory agreement
entered into for the purchase of crude oil from Approach (the term “TP CPA” (as
defined below) shall be deemed to include any mutually satisfactory agreement),
as so accepted by Approach, without the written consent of Approach which shall
not be unreasonably withheld. Wildcat shall not terminate the TP CPA without the
express written consent of Approach, which consent may be withheld in its sole
discretion. It is expressly agreed that Wildcat shall not increase the Committed
Volume (as defined below) under any TP CPA without Approach’s prior written
approval.      1.3 In the event this Agreement is terminated in accordance with
the terms hereof, the parties shall take all actions, including but not limited
to filing notice of said termination in the applicable county records, to put
third parties on notice that this Agreement has terminated and to release the
Dedicated Area (defined below) from this Agreement. 2. QUALITY &     CRUDE TYPE
     West Texas Intermediate crude oil. Quality shall be consistent with, and at
least sufficient to satisfy the requirements of, the applicable TP CPA pursuant
to which such crude oil is being sold. 3. QUANTITY:     

3.1 An amount equal to actual crude oil produced (“Dedicated Oil”) from the
rights or interests (“Dedicated Interests”) that are owned or controlled by
Approach to dispose of crude oil from all or any portion of Approach’s Crockett
County acreage shaded in yellow on Exhibit “D” attached hereto and made a part
hereof (the “Dedicated Area”); provided that (i) Approach shall designate to
Wildcat the monthly volume(s) which Approach desires Wildcat to request as
committed volumes under any applicable third party contract pursuant to which
Wildcat will sell Dedicated Oil (a “TP CPA”), which contemplates such committed
volumes, from time to time at such times as such committed volumes are to be
designated under each such TP CPA (such amount as designated by Approach and
accepted by the purchaser under a TP CPA from time to time, the “Committed
Volume”), (ii) on or before the 10th day of each month occurring after the date
the Initial Facilities are operationally ready and able to transport oil,
Approach shall designate to Wildcat the volumes of crude oil Approach desires
Wildcat to schedule for delivery in the next succeeding month, if applicable,
which shall not be less than the Committed Volume(s) previously designated for
such month (the “Nominated Amount”) and (iii) Wildcat shall not be obligated to
purchase from



--------------------------------------------------------------------------------

     Approach volumes of crude oil during any month in excess of the Committed
Volume for such month except to the extent the designated purchaser has
available capacity to take delivery of such excess amounts at the delivery point
under the applicable TP CPA (a “TP Purchaser”).      3.2 If Approach designates
to Wildcat any volumes to be requested as committed volumes under any TP CPA,
Approach’s designation shall be in accordance with such TP CPA. If the monthly
volume designated by Approach as the Nominated Amount pursuant to clause (ii) of
Section 3.1 is the current Committed Volume for such month under the applicable
TP CPA, Wildcat shall purchase such volumes and resell such volumes under the
applicable TP CPA.      3.3 If at any time Approach designates to Wildcat a
Nominated Amount in excess of a Committed Volume, Wildcat shall notify Approach
in writing upon Wildcat’s receipt of notice from a TP Purchaser that such TP
Purchaser does not have the capacity to purchase any portion of such Nominated
Amount in excess of the Committed Volume for such month (the “Excess Amounts”).
[REDACTED]*. 4. DELIVERY:      Unless otherwise agreed by the parties, delivery
shall be made by Approach at the initial receipt points on Wildcat’s
transportation facilities as illustrated on Exhibit “D” or any additional
receipt points established pursuant to Exhibit “D” (collectively, the “Receipt
Points”); provided that, if Approach connects any well to Wildcat’s
transportation facilities pursuant to the Well Connection provisions of the
Special Provisions of Exhibit “B,” deliveries shall be made at the point of the
interconnection between the facilities of Approach and Wildcat. 5. PRICE:     
5.1 Subject to the other provisions of this Paragraph 5, Wildcat shall pay
Approach a price per barrel as set forth on Exhibit “A.”      5.2 Either party
may require that both parties negotiate in good faith in an attempt to agree
upon new pricing provisions to be effective as of the first anniversary of the
Effective Date or any succeeding anniversary of the Effective Date by giving the
other party written notice at least thirty (30) days’ notice prior to the
anniversary upon which such renegotiated price is to be effective. If the
parties fail to agree upon new pricing provisions as the result such
negotiations, the existing pricing provisions shall continue in effect.     

5.3    [REDACTED]*

    

(a)    [REDACTED]*

    

(b)    [REDACTED]*.

    

5.4    [REDACTED]*

    

(a)    [REDACTED]*

    

(b)    [REDACTED]*.

     However, Section 5.4 shall not (i) require Wildcat to agree to such
modifications or enter into such third-party purchase agreement unless Wildcat
receives a fee of not less than the T&M fee as then in effect, (ii) impose any
costs on Wildcat or require Wildcat to commit to or incur any capital
expenditure not otherwise required under this Agreement or other agreement
between the parties, (iii) adversely affect Wildcat’s ability to purchase,
transport and sell any volumes of crude oil other than Approach’s volumes or

 

2



--------------------------------------------------------------------------------

     otherwise perform its obligations under any then existing contracts with TP
Sellers or (iv) change or affect the current regulatory classification or
regulation of Wildcat’s assets and/or transportation facilities. 6. PAYMENT:
     Wildcat shall pay Approach by wire transfer on or about the twenty-fifth
(25th) day of the month following the month of delivery. In the event the
payment due date falls on a Saturday or a bank holiday other than a Monday,
payment shall be due on the last preceding business day. Should the payment due
date fall on a Sunday or a Monday bank holiday, payment shall be due on the
following business day. 7. PAYMENT SECURITY:      All proceeds received by
Wildcat from the purchaser from Wildcat of the Dedicated Oil purchased by
Wildcat under this Agreement shall be delivered by such purchaser into a
separate account (the “Lockbox Account”) of Wildcat, which Lockbox Account will
be used solely to receive such proceeds and distribute such proceeds in
accordance with Sections 5 and 6. All monies held in the Lockbox Account shall
be deemed to be Wildcat funds. The Lockbox Account will be established and
maintained with signatory authority as set forth in Exhibit “B”. 8. RECORDING
MEMORANDUMS:      Approach and Wildcat agree to execute and deliver to each
other counterparts of a memorandum in form for recording in the real property
records of each county in which any portion of the Dedicated Area is located in
order to evidence the “Dedication” provision in Exhibit “B” to this Agreement.

DIVISION ORDERS: If Division Orders have been issued to Approach by Wildcat and
executed by Approach covering well(s) in the Dedicated Area, the Division Orders
are incorporated herein and made a part hereof. The provisions of this
Agreement, including but not limited to those relating to term, rights of
termination, price and otherwise, shall be applicable and govern,
notwithstanding any provision in the Division Orders to the contrary.

DAMAGES: Except in case of third party claims, both parties expressly agree that
neither party shall be liable for special, indirect, punitive, or consequential
damages, whether arising under contract, tort, strict liability, or otherwise.
In case of intentional or willful failure to deliver or accept crude oil or make
payment hereunder, the parties agree that the non-defaulting party’s actual
damages shall include losses and costs incurred as a result of the
non-defaulting party terminating, liquidating, obtaining or reestablishing any
related or associated hedge or related offset price position; provided that
Wildcat shall not be liable for any damages to Approach for failure to accept
crude oil from Approach that an applicable designated purchaser is not able or
willing to purchase under a TP CPA.

SPECIAL AND GENERAL PROVISIONS; ENTIRETY OF AGREEMENT: The special provisions
set forth on Exhibit “B” hereto and the general provisions set forth on
Exhibit “C” are incorporated herein by reference and made a part hereof. This
Agreement (including the exhibits hereto) contains the entire agreement between
the parties with respect to the matters contemplated herein, and supersedes all
prior oral or written agreements, commitments or understandings with respect to
the matters provided for herein and therein.

ADDRESS FOR NOTICES: All invoices and notices given pursuant to this Agreement
shall be in writing or faxed/emailed to the address show for such party below.

 

3



--------------------------------------------------------------------------------

Notices, invoices and all other correspondence to Wildcat shall be mailed or
faxed/emailed as follows:

 

    Wildcat Permian Services LLC     8333 Douglas Avenue, Suite 300    
Dallas, Texas 75225     Phone: 214.310.1213     Fax/email: 214.310.1216
chris.rozzell@wildcatgas.com

Notices and all other correspondence to Approach shall be mailed or
faxed/emailed as follows:

 

    Approach Operating, LLC     One  Ridgmar Centre
6500 West Freeway, Suite 800
Fort  Worth, Texas 76116     Phone: 817.989.9000     Fax/email: 817.989.9001
chenderson@approachresources.com

MULTIPLE COUNTERPARTS; FAX: This instrument may be executed in a number of
identical counterparts, each of which for all purposes is to be deemed an
original, and all of which constitute collectively, one instrument. It is not
necessary that each party hereto execute the same counterpart so long as
identical counterparts are executed by each such party hereto. This instrument
may be validly executed and delivered by facsimile or other electronic
transmission.

Executed by the parties hereto to be effective as of the Effective Date.

 

WILDCAT PERMIAN SERVICES LLC By:   /s/ Chris D. Rozzell Name:   Chris D. Rozzell
Title:   Executive Vice President

 

APPROACH OIL & GAS INC. By:   /s/ Steven P. Smart Name:   Steven P. Smart Title:
  EVP and Chief Financial Officer

 

APPROACH OPERATING, LLC By:   /s/ Steven P. Smart Name:   Steven P. Smart Title:
  EVP and Chief Financial Officer

 

4



--------------------------------------------------------------------------------

Exhibit A

Pricing Detail

 

A. [REDACTED]*.

 

B.

 

                a. [REDACTED]*                        b. Year 1-10:  
[REDACTED]* barrels per day (“bopd”)      [REDACTED]* per barrel  
[REDACTED]*bopd      [REDACTED]*per barrel   [REDACTED]*bopd      [REDACTED]*per
barrel   over [REDACTED]*bopd      [REDACTED]*per barrel       

 

A-1



--------------------------------------------------------------------------------

Exhibit B

Dedication, Receipt Points and Delivery Point

Approach dedicates and commits the Dedicated Interest to this Agreement for the
Term. Any transfer by Approach of any interest in the Dedicated Interest shall
be subject to Wildcat’s rights under this Agreement. After the Operations
Commencement Date, and so long as Wildcat is not in material breach of this
Agreement, Approach shall not deliver Dedicated Oil to any person other than
Wildcat. The covenants of Approach in this Agreement shall be covenants
attaching to and running with the Dedicated Interest and shall be binding on the
successors and assigns of Approach as to the Dedicated Interest, subject to the
other provisions of this Agreement.

Well Connections

In addition to the initial Receipt Points illustrated on the map below, Approach
shall give Wildcat written notice (“Completion Notice”) of the date (“Completion
Date”) on which Approach reasonably believes that each well, in which Approach
has a Dedicated Interest, will be completed and capable of producing and
delivering crude oil. In the event that Approach and Wildcat agree on mutually
acceptable incremental economic terms, Wildcat shall construct all gathering
lines, pipelines, pumps, terminals and related facilities (“Wellhead Receipt
Facilities”) that are necessary to receive crude oil from each such well on or
before the date (“Connection Date”) which is later of (i) the Completion Date
set forth in the Completion Notice for such well or (ii) [REDACTED]* days after
the Completion Notice is given by Approach to Wildcat for such well. Subject to
the other provisions of this Agreement, Wildcat shall not be obligated to
receive crude oil from any such well until it has constructed the Wellhead
Receipt Facilities for such well or such well is otherwise connected to
Wildcat’s gathering system at the initial Receipt Points or as provided below.
In the event that Wildcat agrees to construct a new Wellhead Receipt Facility in
exchange for an additional fee, then that Wellhead Receipt Facility shall be
included as a future Receipt Point for purposes of this Agreement. If Wildcat
has not constructed the Wellhead Receipt Facilities by the Connection Date,
then, upon written notice to Wildcat at any time thereafter until such
facilities are constructed, Approach may construct, own and operate the
facilities necessary to connect such well to any existing Receipt Point, and
deliver the crude oil produced from such well to such Receipt Point. However, as
to any well that, as of the Operations Commencement Date, is already completed
and capable of producing crude oil, Approach may construct, own and operate the
facilities necessary to connect such well to any existing Receipt Point, and
deliver the crude oil produced from such well to such Receipt Point if Wildcat
has not constructed the Wellhead Receipt Facilities within [REDACTED]*days of
the Operations Commencement Date.

[REDACTED]*

[REDACTED]*.

[REDACTED]*

[REDACTED]*.

Lockbox Account

The Lockbox Account will be established and maintained with signatory to
[REDACTED]* designated personnel.

Assignment of Claims

If (i) a party (or parties) that is a buyer under a TP CPA, breaches its
obligation to purchase and/or pay for crude oil under such TP CPA, and
(ii) Approach gives Wildcat written notice that it desires to initiate legal
proceedings against such buyer with respect to the quantities of crude oil that
Wildcat is obligated to purchase from Approach and resell to such buyer under
such TP CPA, then Wildcat shall promptly assign Approach any and all claims and
causes of action that Wildcat may have with respect to such quantities.

 

B-1



--------------------------------------------------------------------------------

Exhibit C

GENERAL PROVISIONS

1. SET-OFFS: In the event either party shall fail to make timely delivery of any
crude oil and/or condensate or other applicable products due and owing to the
other party, or in the event that either party shall fail to make timely payment
of any monies due and owing to the party, the other party may set off any
deliveries or payments due under this or any other agreement between the
parties. “Party” for the purposes of this paragraph shall include for each party
its affiliates (including, but not limited to, both parent and subsidiary
companies). It is the intent of the parties to this Agreement to treat each
party hereto and its respective affiliates (including, but not limited to, both
parent and subsidiary corporate entities) as a single legal entity for the
purposes of set-off regarding debts and claims.

2. RIGHT TO AUDIT: In the event the price of the crude oil or condensate sold
hereunder is based on an average acquisition cost, Approach agrees to maintain
and retain all pertinent books, records and documents relating to the
transactions hereunder for a period of not less than two (2) years following
termination of this Agreement, and Wildcat or its duly authorized
representatives shall have access to such records, and the right to audit the
same, at all reasonable times during the existence of this Agreement, and for
such two (2) year period following its termination. In the event the price of
the crude oil or condensate sold hereunder is based on an weighted average
resale price received by Wildcat upon the resale of the crude oil purchased
hereunder, Wildcat agrees to maintain and retain all pertinent books, records
and documents relating to such resale transactions and transactions hereunder
for a period of not less than two (2) years following termination of this
Agreement, and Wildcat or its duly authorized representatives shall have access
to such records, and the right to audit the same, at all reasonable times during
the existence of this Agreement, and for such two (2) year period following its
termination.

3. MEASUREMENTS AND TEST: Quantities of oil delivered hereunder shall be
determined from tank gauges on 100% tank table basis or by the use of mutually
acceptable automatic measuring equipment. Volume and gravity of said quantities
shall be corrected for temperature to 60 degrees Fahrenheit in accordance with
the latest A.S.T.M.-I.P. Petroleum Measurement Tables. The oil delivered
hereunder shall be merchantable and acceptable to the carriers involved but not
to exceed one percent (1%) S&W. Full deduction shall be made for all S&W content
as determined by tests conducted according to the latest A.S.T.M. standard
method in effect. Tests for quality shall be made at regular intervals by
Approach in accordance with generally accepted industry procedures. Each party
shall have the right to have a representative or independent inspector (which
cost shall be shared equally between the parties hereto) present to witness all
gauges, tests and measurements.

4. WARRANTY: Approach warrants title, free and clear of all taxes, liens and
encumbrances which are customarily paid by Approach prior to delivery, to the
crude oil sold and delivered hereunder and warrants that said oil has been
produced, handled and transported to the Receipt Points in material compliance
with the laws, rules and regulations of all local, state or federal authorities
having jurisdiction thereof. In this regard, Approach agrees to provide Wildcat
with any relevant transaction documentation reasonably requested.

5. FORCE MAJEURE: Continued performance by either party of any obligation except
as to payment due hereunder, may be suspended immediately to the extent caused
or contributed to by acts of God, fire, labor or trade disturbance, war, civil
commotion or act of the public enemy, unavailability of transportation, storage,
manufacturing, refining or distributing facilities, compliance in good faith
with any applicable foreign or domestic regulation or order, whether or not it
later proves to be invalid, or any cause beyond the reasonable control of either
Wildcat or Approach whether similar or dissimilar to the enumeration contained
herein, except inability to discharge financial obligations when due (a “Force
Majeure”) (for clarity, if any TP Purchaser invokes a force majeure event
excusing performance under any TP CPA, such shall also constitute a Force
Majeure for purposes of this Agreement to the extent crude oil purchased
hereunder is to be sold under such TP CPA. The party suspending performance
under this clause shall give prompt notice and shall use all commercially
reasonable efforts to cure promptly the cause for such suspension. Upon
cessation of the cause for suspension, performance shall resume (or commence)
immediately. [REDACTED]*. In the event a Force Majeure condition interferes with
Wildcat’s ability to provide an outlet to receive crude oil and/or condensate,
Wildcat shall have the option to cure (a “Cure”) such Force Majeure condition by
providing an alternative commercial outlet for delivery of crude oil and/or
condensate on economic terms no less favorable than current market terms (giving
due consideration to applicable market

 

C-1



--------------------------------------------------------------------------------

considerations). [REDACTED]*. If at any time Wildcat is the party suspending
performance (in whole or in part) under this clause, then all Dedicated Oil that
Wildcat does not purchase in reliance on this clause shall not be deemed
Dedicated Oil (and shall not be subject to this Agreement) for so long as such
Dedicated Oil is not being purchased by Wildcat in reliance on this clause, but
upon a Cure or cessation of reliance on this clause such Dedicated Oil shall
once again be deemed Dedicated Oil and subject to this Agreement.

6. TITLE AND RISK OF LOSS: Title and risk of loss to crude oil delivered shall
pass to Wildcat as the crude oil enters the Receipt Points, as defined in
Section 4 of this Agreement or a point of interconnection established pursuant
to Exhibit “B”.

7. MODIFICATION, WAIVER, AND ASSIGNMENT: There shall be no modification or
amendment of this Agreement except by writing, signed by both parties hereto.
Waiver of performance of any obligations by either party of default by the other
hereunder shall not operate as a waiver of performance of any other obligation
or a future waiver of the same obligation or a waiver of any future default.
Neither party shall assign this Agreement to a person or firm except upon
written consent of the other party, such consent, however, shall not be
unreasonably withheld. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the parties hereto.

8. EQUAL DAILY DELIVERIES: Except for delivery by truck tanker, for the purpose
of invoicing, any crude oil delivered hereunder shall be deemed to have been
delivered in equal daily quantities during the calendar month in which
deliveries occur.

9. CHOICE OF LAW: This Agreement shall be constructed in accordance with, and
governed by, the law of, and Wildcat and Approach consent to the jurisdiction of
the courts of, the State of Texas.

10. DEFAULT: In the event either party to this Agreement shall materially breach
or default in the performance of its obligations under this Agreement, the other
party may, upon written notice to the breaching or defaulting party, suspend the
performance of its obligation hereunder until such breach or default is cured.
If such material breach or default is not cured within thirty (30) days after
written notice of such material breach or default is given, or ten (10) days in
the event of payment default (such period, as applicable, the “Cure Period”),
the party not in material breach or default may terminate this Agreement at any
time thereafter until such breach or default is cured upon written notice to the
breaching or defaulting party; provided the other party may not terminate this
Agreement if the party alleged to be in breach or default (i) has cured such
event giving rise to such alleged breach or default within such Cure Period or
(ii) in the event the breach or default is not capable of being cured within
such Cure Period, commences to cure such alleged breach or default within such
Cure Period and continues in good faith with such efforts and such alleged
breach or default is cured within sixty (60) days after expiration of such Cure
Period. A party will not be considered to be in breach or default of its
obligations under this Agreement to the extent that performance of such
obligations or its efforts to cure are delayed or prevented, directly or
indirectly, due to Force Majeure as more particularly described in Section 5 of
Exhibit “C” of this Agreement. As a result, the time periods set forth in this
section in which a party may cure an alleged breach or default shall be extended
by any period of Force Majeure that occurs during any such period and affects
the ability of a party to cure such breach or default.

11. NOTICE: Any notice required or permitted hereunder shall be deemed given
when deposited in the U.S. Mail as registered or certified mail, return receipt
requested, postage prepaid, and addressed to the party to whom the notice is
being given at the address set forth on the first page hereof (or such other
address as is provided by written notice in accordance with this provision). Any
notice given by fax or email shall be deemed given when received at address set
forth on the first page hereof (or such other address as is provided by written
notice in accordance with this provision). During the term of this Agreement
each party herein agrees to notify the other party immediately in writing upon
the notifying party’s corporate reorganization, merger, or acquisition by
another, or any other similar corporate structural change.

 

C-2



--------------------------------------------------------------------------------

Exhibit D

Approach Dedicated Acreage

[REDACTED]*

 

D-1